Citation Nr: 0319925	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial compensable evaluation in excess of 
70 percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The Board remanded this 
case back to the RO in September 2001.

Additionally, the veteran expressed disagreement with a 
January 2001 rating decision denying service connection for a 
wound to the left leg and was issued a Statement of the Case 
addressing this issue in April 2003.  He has not responded to 
this issuance to date, however, and this particular issue is 
therefore not presently before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  For the period from June 5, 2000, through December 1, 
2002, the veteran's PTSD was productive of nightmares, 
flashbacks, and less than total occupational impairment.

3.  Beginning on December 2, 2002, the veteran's PTSD has 
been productive of total occupational impairment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD for the period from June 5, 2000 through December 1, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for a 100 percent evaluation for PTSD for 
the period beginning on December 2, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him two VA examinations addressing his PTSD.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2003 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
includes a description of the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In case, however, in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In June 2000, the veteran underwent a VA outpatient 
consultation, during which he reported nervousness, 
depression, nightmares, and flashbacks.  He denied present 
suicidal or homicidal ideation.  Upon examination, the 
veteran appeared somewhat sad and depressed and reported 
feeling paranoid "sometimes."  He also described auditory 
and visual hallucinations.  Additionally, he stated that he 
"cannot sleep without drinking.  The examiner rendered a 
diagnosis of PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 65.

During his September 2000 VA psychiatric examination 
(conducted at a private facility), the veteran described 
nightmares three times per week, daily intrusive memories, 
flashbacks, less than six hours of sleep per night, poor 
memory and concentration, and depression.  He denied suicidal 
and homicidal ideation.  Also, he described owning his 
business for the past three years, although he also stated 
that he was working only one day a week and that his children 
were running the business.  He noted that he was "isolative 
and irritable" with most relatives and spent most of his day 
watching television.  With regard to intellectual 
functioning, sensorium, and concentration, the examination 
was largely unremarkable.  The veteran's judgment was 
described as fair.  His mood was depressed, and his affect 
was mildly congruent.  There was no evidence of paranoia, 
delusions, or auditory or visual hallucinations.  Axis I 
diagnoses included chronic PTSD and depression, not otherwise 
specified.  A GAF score of 55 was rendered.  The examiner 
further noted that "approximately 35 to 50 percent of the 
patient's depression is due to post[-] traumatic stress 
disorder stemming from intrusive memories."  The GAF score 
of 55 was described as representing moderate difficulties in 
the context of maintaining an independent lifestyle and part-
time involvement with the veteran's business.  

Based on these examination results, the RO, in a November 
2000 rating decision, granted service connection for PTSD and 
assigned a 30 percent evaluation as of June 5, 2000.

Subsequently received VA treatment records, dated from 
October 2000 to February 2001, indicate good attention and 
concentration; fair memory, insight, and judgment; 
nightmares; flashbacks; and an anxious and irritable mood.

During his second VA psychiatric examination (conducted at a 
private facility), the veteran described avoidance behavior 
but denied auditory or visual hallucinations, suicidal or 
homicidal ideations, and delusions.  He did note past 
suicidal ideation.  Also, he stated that he had stopped 
working a year earlier.  The examination revealed good 
attention, concentration, and orientation.  Judgment was 
fair, but insight was described as poor because "he is not 
seeking any treatment for his chronic depression."  Axis I 
diagnoses included chronic PTSD and major depressive 
disorder.  The examiner assigned GAF scores of 45 for PTSD 
and 40 for major depressive disorder.  Also, the examiner 
noted that "it is difficult to assess the severity of the 
PTSD symptoms secondary to the coexisting major depressive 
disorder with severe depression and passive suicidal ideas."  

Based on these examination results, the RO, in an April 2003 
rating decision, increased the veteran's evaluation for PTSD 
to 70 percent, effective from June 5, 2000.  As the 70 
percent evaluation represents less than the maximum available 
under the pertinent diagnostic code, the veteran's claim for 
a higher initial evaluation remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has evaluated the veteran's service-connected PTSD 
under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this section, a 70 percent disability evaluation 
is warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

For the period from June 5, 2000, through December 1, 2002, 
the veteran's PTSD was productive of significant 
symptomatology, including nightmares, flashbacks, sleep loss, 
and irritability.  The veteran, however, noted that he was 
employed during his September 2000 VA examination, and there 
is no evidence from this period indicating that any of the 
other symptoms listed in the criteria for a 100 percent 
evaluation were present.  Moreover, the September 2000 
examiner described the veteran's impairment as moderate.  The 
Board therefore finds that the currently assigned 70 percent 
evaluation fully contemplates the veteran's disability for 
the period from June 5, 2000, through December 1, 2002, and a 
higher evaluation was not warranted at this time.

The December 2, 2002, VA psychiatric examination, however, 
revealed a significantly more severe disability picture.  
This examination is the first evidence indicating that the 
veteran is presently unemployed.  Reported symptoms included 
nightmares, insomnia, and avoidance behavior.  Moreover, the 
examiner assigned GAF scores of 45 for PTSD and 40 for major 
depressive disorder and did not clearly distinguish between 
the symptoms of the two disorders.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  Under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), GAF 
scores of 40 and 45 signify inability to keep a job.  As 
total occupational impairment provides a basis for a 100 
percent evaluation under Diagnostic Code 9411, such an 
evaluation is warranted for the period beginning on December 
2, 2002.

Overall, the criteria for an evaluation in excess of 70 
percent for PTSD for the period from June 5, 2000, through 
December 1, 2002, have not been met, but the criteria for a 
100 percent evaluation for PTSD for the period beginning on 
December 2, 2002 have been met.  A "staged" rating, in view 
of Fenderson, is therefore appropriate in this case.  This 
determination represents a partial grant of the veteran's 
appeal.

With regard to the 70 percent evaluation assigned for the 
period from June 5, 2000, through December 1, 2002, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against this portion of the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
for the period from June 5, 2000, through December 1, 2002, 
is denied.  

A 100 percent evaluation for PTSD for the period beginning on 
December 2, 2002, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

